Case 1:20-cv-03033-TAB-JMS Document 1 Filed 11/19/20 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


RUTH CHARLTON,                                          )      CASE NO. 1:20-cv-03033
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
WAL-MART STORES EAST, LP,                               )
                                                        )
                       Defendant.                       )

                                    NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant, states:

       1.      On July 29, 2020, plaintiff filed her Complaint for Damages against defendant

Wal-Mart Stores East, LP in the Henry County Circuit Court of Indiana, under Cause No.

33C01-2007-CT-000036.

       2.      Wal-Mart Stores East, LP, is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. The

sole member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

East, LLC, an Arkansas limited liability company whose sole member is Walmart, Inc. The

principal place of business for all entities mentioned is Bentonville, Arkansas. Walmart, Inc., a

Delaware corporation, is a publicly traded company on the New York Stock Exchange and

traded under the symbol WMT. The principal place of business for Walmart, Inc. is Bentonville,

Arkansas. No publicly traded entity owns more than 10% of the company. Thus, for purposes of

diversity jurisdiction, Wal-Mart Stores East, LP is a citizen of Delaware and Arkansas.

       3.      Plaintiff is citizen of the state of Indiana.
Case 1:20-cv-03033-TAB-JMS Document 1 Filed 11/19/20 Page 2 of 3 PageID #: 2




       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).

       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of information, specifically plaintiff’s discovery responses, that this case is now applicable for

removal to this Court under 28 U.S.C. § 1446(b)(3).

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Henry County Circuit Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendant prays that the entire state court action, under Cause No.

33C01-2007-CT-000036, now pending in the Henry County Circuit Court of Indiana, be

removed to this Court for all further proceedings.


                                                FROST BROWN TODD LLC


                                                By: /s/Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant




                                                2
Case 1:20-cv-03033-TAB-JMS Document 1 Filed 11/19/20 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 19th day of November, 2020, addressed to:

Phillip Olsson
Ken Nunn Law Office
104 Franklin Road
Bloomington, IN 47404



                                                    /s/Thomas L. Davis
                                                    Thomas L. Davis
FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com

LR08000.0735219 4818-5091-2210v1




                                                3
